          Case 4:19-cv-07762-HSG Document 29 Filed 02/26/20 Page 1 of 2


     Daniel Remer Esq. (SBN 83702)
 1
     33 Los Pinos
 2   Nicasio, CA 94946
     Telephone: 415/235-3202
 3   Facsimile (415)276-9857
     Email dan@danielremer.com
 4
 5   Howard Smukler (SBN 135957)
     532 S. Coronado St. #304
 6   Los Angeles, CA 90057
 7   Telephone: 925-900-3440
     hsmukler@gmail.com
 8
     Attorneys for Plaintiff: EDWARD MILLER
 9
10
                                      IN THE U.S. DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
13   ______________________________________

14                                                        )        CASE NO.:
     EDWARD MILLER                                        )        19-CV-7762
15                                                        )
16            Plaintiff,                                  )
     v.                                                   )   PLAINTIFF’S CERTIFICATION OF
17                                                        )   INTERESTED ENTITIES OR PERSONS
     APPTIO, INC., and                                    )
18
     CLOUDABILITY, INC.                                   )    Hon. Judge Haywood S. Gilliam, Jr.
19                                                        )
     and                                                  )    Action Filed: 11/26/2019
20                                                        )
     DOES 1 through 5                                     )
21
                                                          )
22            Defendants.                                 )

23
24
25
26
27
28




     PLAINTIFF’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS   - Case No. 4:19-cv-07762-HSG Page 1
       Case 4:19-cv-07762-HSG Document 29 Filed 02/26/20 Page 2 of 2


             Pursuant to Civil L.R. 3-15, the undersigned counsel certifies that except for Plaintiff
 1
 2   Edward Miller there are no persons, associations of persons, firms, partnerships, corporations

 3   (including parent corporations) or other entities: (i) that have a financial interest in the subject
 4
     matter of the controversy or in a party to the proceeding, or (ii) that have a non-financial interest
 5
     in that subject matter or in a party that could be substantially affected by the outcome of this
 6
 7   proceeding.

 8   Dated: February 26, 2020
 9               Respectfully Submitted,
10
                 HOWARD SMUKLER
11               By: /s/ Howard Smukler
                 Howard Smukler
12               Attorney for Plaintiff
13               Edward Miller

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     PLAINTIFF’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS   - Case No. 4:19-cv-07762-HSG Page 2
